DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is/are: “reading means” in claim 1.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3 recites "a hanger unit configured to displaceably house one or more instruments for dental use, to each of which a wireless tag is attached;" it is unclear if the dental instruments are each wirelessly tagged or if the hanger unit and the dental instruments are both wirelessly tagged. For the purpose of examination, the limitation is interpreted as each wireless tag attached to the one or more instruments for dental use.
Claim 1, lines 4-5 recite "a reading means having either a body thereof or an antenna connected to the body", when interpreting the claim in alternative, the claim fails to provide antecedent basis for the second recited "body" which is connected to the antenna. It is unclear if the alternative is a recitation of the body in the first option, meaning that only the antenna is optional or if the entire reading means is a body or an antenna connected to a body.  For the purpose of examination, the limitation is interpreted as a reading means having a body with an antenna attached to said body. 
Claim 1, lines 11-14 recites “an identification information storage configured to store the one or more pieces of identification information, as a database, for every reading history of the one or more wireless tags by the reading means”, it is unclear what the correlation between the reading history of the one or more wireless tags and the reading means. For the purpose of examination, the reading history of the one or more wireless tags are read by the reading means. 
Claim 1, lines 20-21 recite the limitation “the latest reading history and the previous reading history”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitations are interpreted as a latest reading history and previous reading history.
Claim 1, lines 19-24 recite “to detect the latest reading history and the previous reading history which has been read before the instrument displaced from the hanger unit has been 
Claim 1, line 25-31 discloses “an identification information specifier configured to determine a different piece of the identification information between the latest and previous reading histories detected by reading history detector, and then to specify the different piece of the identification information as the identification information of the wireless tag attached to the instrument which has been instructed to drive”, it is unclear how the different piece of the identification information relates to the latest and previous reading history, is the relationship a piece of information that is correlated to them by lying within the two values or set of values, is a value that is unrelated and a “different” value altogether or is there any specific relationship between them such as a difference in mathematical terminology. For the purpose of examination, the examiner has turned to the specification for clarity on the disclosed limitation, the limitation is interpreted as an identification information specifier configured to determine additional identification information and compare to the latest and previous reading histories detected by the reading history detector and specify the additional identification information to determine the identification based on the identification information of the wireless tag of the instrument which has been instructed to drive. 
Claims 2-20 are rejected based on claim dependency on claim 1.
Claim 2 recites “driving information of the instrument having the wireless tag identified by the specified identification information, to generate a cumulative usage time of the instrument 
Claim 15-20 are rejected based on claim dependency on claim 2. 
Claim 5 and 6 recites “an antenna of the reading means”, it is unclear if this is an additional antenna than the one recited in claim 1 or the same antenna. For the purpose of examination, the limitation is interpreted as the same antenna as the one recited in claim 1. 
Claim 7 is rejected based on claim dependency on claim 6. 
Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record being Tanaka et al (JP 2011182849), with regard to claim 1, Tanaka discloses a dental instrument hanger (main body device 8) comprising: a hanger unit (holders 14) configured to displaceably house one or more instruments (20) for dental use (Par 62 of translation discloses the holders 14 store instruments 20), to each of which a wireless tag is attached (par 82 discloses an RFID tag T being located at a connection end of the instrument 20), a reading means having either a body thereof, or an antenna connected to the body (sensor 13), arranged in the hanger unit (par 66 discloses each holder having a sensor 13) and configured to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772